EXHIBIT 10.2




POWERGENIX

CONTRIBUTION AGREEMENT




This Contribution Agreement (the “Agreement”), dated as of August 31, 2015, is
by and between Blue Earth, Inc., a Nevada corporation (the “Transferor”), and
EnSite Power, Inc., a Nevada corporation (the “Transferee”).




WHEREAS, Transferor formed Transferee as a wholly-owned subsidiary of Transferor
and is currently the beneficial owner of approximately 96.43% of the issued and
outstanding equity of Transferee, its subsidiary;




WHEREAS, Transferor and Transferee desire to enter into this Agreement pursuant
to which Transferor will convey certain assets and liabilities to Transferee as
a capital contribution in consideration of an aggregate of 7,858,598 shares of
Common Stock $.001 par value, issued by Transferee to Transferor on July 31,
2015 in accordance with the terms and subject to the conditions set forth in
this Agreement (the “Contribution”); and




WHEREAS, on this date, Transferor and Transferee have entered into a second
contribution agreement (the “Subsidiary Agreement”) pursuant to which Transferor
has contributed, transferred, assigned, conveyed and delivered to Transferee all
of Transferor’s right, title and interest to its ownership of all of the capital
stock of Blue Earth Energy Power Solutions, LLC. (EPS) and Blue Earth Power
Performance Solutions, Inc. (PPS).




NOW, THEREFORE, in consideration of the mutual covenants, terms and conditions
set forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:




1.

Contribution of Assets. On the terms and subject to the conditions set forth in
this Agreement, Transferor hereby contributes, transfers, assigns, conveys and
delivers to Transferee, and Transferee does hereby acquire and accept from
Transferor, all of Transferor’s right, title and interest in, to and under the
assets described in Exhibit A (the “Assets”).




2.

Assumed Liabilities. The Contribution is subject to the assumption by Transferee
of all liabilities and obligations of Transferor to the extent exclusively or
primarily resulting from, relating to or arising out of the Assets of whatever
kind or nature (whether absolute, accrued, contingent, determined, determinable,
disclosed, known or unknown, or otherwise) (the “Assumed Liabilities”).
Transferee hereby assumes and shall perform, pay and discharge when due the
Assumed Liabilities. Nothing contained herein shall prevent Transferee or its
affiliates from contesting in good faith any of the Assumed Liabilities with any
third-party obligee.










--------------------------------------------------------------------------------




3.

Consideration. As consideration for the contribution of the Assets set forth
under Section 1, Transferee hereby ratifies, confirms, approves and adopts the
issuance on July 31, 2015, of 7,858,598 shares of Common Stock, $.001 par value,
of Transferee to Transferor. Simultaneous with this Agreement, as consideration
for the contribution of the assets set forth in the Subsidiary Agreement,
Transferee has ratified, confirmed, approved and adopted the issuance on July
31, 2015, of an aggregate of 12,391,402 shares of Common Stock of Transferee to
Transferor, which, when combined with the issuance of shares under this
Agreement, totalled 20,250,000.




4.

Closing.  




(a)

The closing of this Agreement (the “Closing”) will take place upon the receipt
of all required consents, unless extended by mutual agreement, at a location to
be mutually agreed upon by the parties, at 10:00 a.m. (local time) following the
satisfaction by Transferor and Transferee, acting reasonably, of the terms of
this Agreement and the Subsidiary Agreement.  The Closing will be effective on
the Closing Date.




(b)

Consents/Notices. Pursuant to the Amended and Restated Investor Rights Agreement
executed October 27, 2014 (“Investor Rights Agreement”) in connection with the
purchase of the Assets, Transferor may transfer its interest in PowerGenix to a
wholly-owned subsidiary provided that Transferee agrees in writing to the be
subject to the terms of the Investor Rights Agreement to the same extent as if
it were the original holder of the interest. An executed  copy of the
Transferee’s agreement to the Investor Rights Agreement is attached hereto as
Exhibit B.




(c)

Closing and Procedures and Deliveries.




(i)

Contribution of Assets.  To effect the Contribution of the Assets at the Closing
as contemplated by this Agreement, Seller shall execute stock powers and/or any
other ownership transfer documents required under any operating agreement,
formation documents, bylaws or other similar corporate governance document of
Transferor, Transferee and/or PowerGenix.  




(ii)

Delivery of Assets.  At the Closing, Transferor shall deliver to Transferee the
Assets set forth on Exhibit A attached hereto.




(iii)

Other Closing Transactions.  At the Closing, each of the parties hereto shall
have taken such other actions reasonably required hereby to be performed by it
prior to or on the Closing Date.




(iv)

No Waiver at Closing.  Transferor or Transferee may elect to close the
transactions contemplated by this Agreement notwithstanding the breach of any
representation, warranty or covenant by the other party, whether or not
disclosed.







2




--------------------------------------------------------------------------------



5.

Representations and Warranties of the Transferor.




(a)

Organization of Transferor. Transferor is a corporation duly organized, validly
existing and in good standing under the laws of the State of Nevada.




(b)

Authority. Transferor has all requisite power and authority to execute and
deliver this Agreement, to carry out its obligations hereunder, and to
consummate the transactions contemplated hereby. Transferor has obtained all
necessary corporate, limited liability company and/or partnership approvals for
the execution and delivery of this Agreement, the performance of its obligations
hereunder, and the consummation of the transactions contemplated hereby. This
Agreement has been duly executed and delivered by Transferor and (assuming due
authorization, execution and delivery by Transferee) shall constitute
Transferor’s legal, valid and binding obligation, enforceable against it in
accordance with its terms.




(c)

Ownership and Transfer of Assets.  Transferor has valid, good and marketable
title to, or in the case of leased or subleased Assets, valid and subsisting
leasehold interests in, all of the Assets, or in the case of Assets held by
non-affiliated third parties, to the Transferor’s knowledge, the Transferor’s
interests in such Assets are free and clear of all liens. Transferor has, or
will deliver at closing, the unrestricted right to contribute, sell, transfer,
assign, convey and deliver to Transferee all right, title and interest in and
to, or in the case of leased or subleased Assets, all right, title and interest
in and to the leasehold interests relating to the Assets, and/or assets held by
non-affiliated third parties, without penalty or other adverse consequences.




6.

Representations and Warranties of the Transferee.




(a)

Organization of Transferee. Transferee is a corporation duly organized, validly
existing and in good standing under the laws of the State of Nevada.




(b)

Authority. Transferee has all requisite power and authority to execute and
deliver this Agreement, to carry out its obligations hereunder, and to
consummate the transactions contemplated hereby. Transferee has obtained all
necessary corporate/limited liability company/partnership approvals for the
execution and delivery of this Agreement, the performance of its obligations
hereunder, and the consummation of the transactions contemplated hereby. This
Agreement has been duly executed and delivered by Transferee and (assuming due
authorization, execution and delivery by Transferor) shall constitute
Transferee’s legal, valid and binding obligation, enforceable against it in
accordance with its terms.




7.

Further Assurances. Transferor and Transferee agree to execute any and all
documents and instruments of transfer, assignment, assumption or novation and to
perform such other acts as may be reasonably necessary or expedient to further
the purposes of this Agreement and the transactions contemplated by this
Agreement.




8.

Entire Agreement. This Agreement constitutes the sole and entire agreement of
the parties to this Agreement with respect to the subject matter contained
herein, and supersedes all prior and contemporaneous understandings,
representations and warranties and agreements, both written and oral, with
respect to such subject matter.





3




--------------------------------------------------------------------------------




9.

Successors and Assigns. This Agreement shall be binding upon and shall inure to
the benefit of the parties hereto and their respective successors and permitted
assigns.




10.

No Third-Party Beneficiaries. This Agreement is for the sole benefit of the
parties hereto and their respective successors and permitted assigns and nothing
herein, express or implied, is intended to or shall confer upon any other person
any legal or equitable right, benefit or remedy of any nature whatsoever, under
or by reason of this Agreement.




11.

Headings. The headings in this Agreement are for reference only and shall not
affect the interpretation of this Agreement.




12.

Amendment and Modification; Waiver. This Agreement may only be amended, modified
or supplemented by an agreement in writing signed by each party hereto. No
waiver by any party of any of the provisions hereof shall be effective unless
explicitly set forth in writing and signed by the party so waiving. Except as
otherwise set forth in this Agreement, no failure to exercise, or delay in
exercising, any rights, remedy, power or privilege arising from this Agreement
shall operate or be construed as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege.




13.

Governing Law; Submission to Jurisdiction. This Agreement shall be governed by
and construed in accordance with the internal laws of the State of Nevada
without giving effect to any choice or conflict of law provision or rule
(whether of the State of Nevada or any other jurisdiction) that would cause the
application of Laws of any jurisdiction other than those of the State of Nevada.
Any legal suit, action or proceeding arising out of or based upon this Agreement
or the transactions contemplated hereby may be instituted in the federal courts
of the United States or the courts of the State of Nevada in each case located
in the city of Las Vegas and County of Clark, and each party irrevocably submits
to the exclusive jurisdiction of such courts in any such suit, action or
proceeding. Service of process, summons, notice or other document by mail to
such party’s address set forth herein shall be effective service of process for
any suit, action or other proceeding brought in any such court. The parties
irrevocably and unconditionally waive any objection to the laying of venue of
any suit, action or any proceeding in such courts and irrevocably waive and
agree not to plead or claim in any such court that any such suit, action or
proceeding brought in any such court has been brought in an inconvenient forum.




14.

Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall be deemed to be one
and the same agreement. A signed copy of this Agreement delivered by facsimile,
e-mail or other means of electronic transmission shall be deemed to have the
same legal effect as delivery of an original signed copy of this Agreement.







[SIGNATURE PAGE FOLLOWS]




4




--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.




Blue Earth, Inc.




By:  /s/ Johnny R. Thomas

Name:  Johnny R. Thomas

Title:    Chief Executive Officer







EnSite Power, Inc.




By:  /s/ John C. Francis

Name:  John C. Francis

Title:    Vice President






































































5




--------------------------------------------------------------------------------

EXHIBIT A




The Assets







17,341,176 shares of Series C Preferred Stock of PowerGenix Systems, Inc.
subject to an Amended and Restated Voting Agreement which provides one seat on
the Board of Directors and one additional observer for meetings of the Board of
Directors the signature page of which is attached as Exhibit C.




The exclusive right to use PowerGenix Intellectual Property to develop Smart
Batteries
(a combination of Blue Earth’s proprietary intellectual property and the
PowerGenix Intellectual Property) for a number of market verticals (the
“Products), which shall be owned and marketed by Blue Earth.




PowerGenix is owner of intellectual property (“PowerGenix Intellectual
Property”) consisting of all of the following and all rights, arising out of or
intellectual property associated therewith: (a) all patents issued, applied for
and which may be applied for in the future (the “Patents”) and all reissues,
divisions, renewals, extensions, provisionals, continuations and
continuations-in-part thereof; (b) all inventions (whether patentable or not),
invention disclosures, improvements, proprietary information, know-how,
technology, technical data and customer lists, and all documentation relating to
any of the foregoing; (c) all copyrights, copyright registrations and
applications therefor, and all other rights corresponding thereto; (d) all
industrial designs and any registrations and applications therefor; (e) all
internet uniform resource locators, domain names, trade names, logos, slogans,
designs, common law trademarks and service marks, trademark and service mark
registrations and applications therefor; (f) all databases and data collections
and all rights therein; (g) all moral and economic rights of authors and
inventors, however denominated; and (h) any similar or equivalent rights to any
of the foregoing, all as set forth on Schedule A of the License and Marketing
Agreement executed October 27, 2014 for Nickel Zinc (“NiZn”) technology for the
development, application, sale and use in batteries with diverse sizes, shapes
and characteristics that are suitable for commercial use in numerous market
verticals (“Standard Batteries”).



















6




--------------------------------------------------------------------------------

EXHIBIT B







Dated:  August 31, 2015







INVESTORS:




EnSite Power, Inc.







By:  /s/ Johnny R. Thomas

Name: Johnny R. Thomas

Title: Chief Executive Officer









































































Signature Page To PowerGenix Systems, Inc.

Amended And Restated Investor Rights Agreement




7




--------------------------------------------------------------------------------

EXHIBIT C










INVESTORS:




EnSite Power, Inc.







By:  /s/ Johnny R. Thomas

Name: Johnny R. Thomas

Title: Chief Executive Officer















































































Signature Page to PowerGenix Systems, Inc.

Amended And Restated Voting Agreement







8


